DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 3/1/2021 has been considered.
Drawings
The drawings filed on 3/1/2021 have been considered.
Specification
The abstract of the disclosure and the specification filed on 3/1/2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2014/0242756) in view of Patwardhan (US 7,301,222).
Regarding claim 1, Xue discloses:

forming a slit (121, ¶0021) in the film (120); 
fragmenting the semiconductor wafer into semiconductor chips along the slit (¶0022); and 
connecting the bump to a wiring of a circuit board within the film (¶0022).  Xue does not disclose its film 120 is an adhesive.  In a similar method, Patwardhan discloses a method for manufacturing a semiconductor device comprising providing an adhesive film (22, column 5 lines 22-44) over a first surface of a semiconductor wafer (10, column 2 line 58) on which a semiconductor device layer (12, column 2 line 59) and a bump (14, column 2 line 3) electrically connected to the semiconductor device layer are formed and connecting the bump to a wiring of a circuit board within the film (column 4 lines 46-50).  Patwardhan discloses that a method as taught improves the reliability of a semiconductor device (column 6 lines 34-36).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the method of Xue including forming a film from and adhesive in order to improve reliability as taught by Patwardhan.
Regarding claim 2, Xue further discloses:
wherein the slit (121) does not reach the semiconductor wafer (100).
Regarding claim 3, Xue in view of Patwardhan does not disclose “wherein the slit has a depth that is at least one-third of a thickness of the adhesive film”.  However, a   In re Aller, 105 USPQ 233.  Therefore, the claimed limitations are considered met.
Regarding claim 7, Xue further discloses:
wherein the forming of the slit further includes contacting a blade to the adhesive film (¶0021).
Regarding claim 8, Xue further discloses:
wherein the semiconductor wafer is fragmented by blade dicing (figure 2J, ¶0022).
Regarding claim 9, Xue further discloses:
wherein the fragmenting includes dividing the adhesive film along the slit (¶0022).
Regarding claim 16, Xue in view of Patwardhan does not disclose “wherein a thickness of the semiconductor wafer  (100) is less than or equal to a thickness of what would be the adhesive film (120).    However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  Applicant is advised that, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  Therefore, the claimed limitations are considered met.

A semiconductor device (200a, ¶0022, figure 2L) , comprising: 
a circuit board (PCB, ¶0022); 
a semiconductor chip (101, ¶022) having a first surface on which a semiconductor device layer and a bump (111) electrically connected to the semiconductor device layer are formed, and a second surface that faces the first surface, the semiconductor chip being coupled to the circuit board via the bump; and 
a film (120) covering the bump (111) between the semiconductor chip (101) and the circuit board, wherein the semiconductor chip includes a first cut surface (figure 2J) that is connected to both the first surface and one of side surfaces between the first and second surfaces.  
Allowable Subject Matter
Claims 4-6, 10-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “4. The method according to claim 1, further comprising: before providing the adhesive film, emitting laser light towards a region in a second surface of the semiconductor wafer corresponding to a region of the 35(PATENT) Atty. Dkt. No.: TAI/3236US adhesive film where the slit is to be formed” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “wherein the slit reaches the semiconductor device layer” in combination with the remaining claimed features.

Regarding claim 18, the prior art does not disclose “wherein the first cut surface has a different shape or a different surface state from said one of side surfaces” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “wherein the adhesive film is in contact with the first cut surface of the semiconductor chip” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “wherein the semiconductor chip further includes a second cut surface that is connected to both the first surface and another side surface that faces said one of side surfaces” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899